DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 14, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (WO 2018/135127 A, from hereinafter “Kajiyama”, see U.S. Patent Pub. No. 2019/0341442 for reference below) in view of Nishimura (U.S. Patent Pub. No. 2018/0108723)
Regarding Claim 1, Kajiyama in Fig. 1-20 teaches a display device (2) including, on a substrate, a display area (42) including a plurality of display elements and a plurality of active elements, a frame area (46) provided around the display area, and a plurality of terminals (terminals of IC driver IC 48) provided to an end of the frame area to each correspond to one of a plurality of lead wiring lines (116; Fig. 1-5; ¶’s 0049-0074 describing the general features of the display device); the display device comprising: a plurality of inorganic film layers (80/134) formed on the substrate, the inorganic film layers including at least a first inorganic film layer (80) and a second inorganic film layer (134) above the first inorganic film layer; and a slit formed in the frame area and between the display area and the terminals, the slit being formed in the inorganic film layers, wherein the slit includes a first slit (denoted by region 128) formed in the first inorganic film layer and a second slit (denoted by region 126) formed in the second inorganic film layer, the first slit has ends in a lengthwise direction of the lead wiring lines, at least one of the ends being provided with a first step reducing layer (160) on the first inorganic film, and a width, of the second slit, in the lengthwise direction of the lead wiring lines is greater than a width, of the first slit, in the lengthwise direction of the lead wiring lines (Fig. 6-20 and more specifically Fig. 15-16 showing step reducing film; ¶’s 0075-0099).
While the step reducing layer of Kajiyama appears to perform a similar function to an etch stop layer, Kajiyama is silent with regards to explicitly teaching that the step reducing layer (160) is used during an etching process when forming the slits.
Nishimura in Fig. 1-7 teaches a similar display device comprising: a plurality of inorganic film layers (80/88) formed on the substrate (70), the inorganic film layers including at least a first inorganic film layer (80) and a second inorganic film layer (88a) above the first inorganic film layer; and a slit formed in a frame area (126) and between the display area and terminals (of IC 48), the slit being formed in the inorganic film layers, wherein the slit includes a first slit formed in the first inorganic film layer and a second slit formed in the second inorganic film layer, the first slit has ends in a lengthwise direction of the lead wiring lines, at least one of the ends being provided with a first etch stop layer (128) on the first inorganic film, and a width, of the second slit, in the lengthwise direction of the lead wiring lines is greater than a width, of the first slit, in the lengthwise direction of the lead wiring lines (Fig. 5-7; ¶’s 0045-0049). 
In view of the teachings of Nishimura, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kajiyama to include that the step reducing layer is used during an etching process when forming the slits because an etch stop layer is beneficial as it is less easily etched than adjacent layers during an etching process. In this case the slits with different widths will be gradually and more accurately with little overetching which in turn will help to prevent cracking or breakage during bending and folding of the display device.
Regarding Claim 2, as in the combination above, Kajiyama and Nishimura both teach wherein the first slit has the ends in the lengthwise direction of the lead wiring lines, each of the ends being provided with the first etch stop (step reducing) layer on the first inorganic film layer (Fig. 15 and Fig. 5, respectively).
Regarding Claim 3, as in the combination above, Kajiyama and Nishimura both teach wherein a side face of the first slit and a side face of the first etch stop layer coincide at the ends, of the first slit, provided with the first etch stop layer (Fig. 15 and Fig. 5, respectively).
Regarding Claim 4, as in the combination above, Kajiyama and Nishimura both wherein the lead wiring lines (116) are metal wiring lines, the lead wiring lines are formed to intersect with the slit, and the lead wiring lines make contact with the first etch stop layer (Fig. 6-16 and Fig. 5-7, respectively). 
Regarding Claim 5, Kajiyama teaches the substrate comprises a first resin layer (¶ 0058), wherein the inorganic layers (80/134) are formed on the first resin layer, the slit is formed to expose the first resin layer (Fig. 15), and each of the lead wiring lines (116) includes a portion formed to make contact with the first resin layer (Fig. 15-16).
Regarding Claim 6, Kajiyama fails to specifically teach wherein the inorganic film layers include a third inorganic film layer above the second inorganic film layer, the slit includes a third slit formed in the third inorganic film layer, the second slit has ends in the lengthwise direction of the lead wiring lines, at least one the ends being provided with a second etch stop layer on the second inorganic film layer, and a width, of the third slit, in the lengthwise direction of the lead wiring lines is greater than the width, of the second slit, in the lengthwise direction of the lead wiring lines.
Nishimura in Fig. 7 teaches wherein the inorganic film layers include a third inorganic film layer (88b) above the second inorganic film layer (88a), the slit includes a third slit formed in the third inorganic film layer, the second slit has ends in the lengthwise direction of the lead wiring lines (116), at least one the ends being provided with a second etch stop layer (128) on the second inorganic film layer, and a width, of the third slit, in the lengthwise direction of the lead wiring lines is greater than the width, of the second slit, in the lengthwise direction of the lead wiring lines (¶’s 0045-0049). 
In view of the teachings of Nishimura, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kajiyama to include a third insulating layer, a second slit and a second etch stop layer because the third slit will help ensure that the step structure is more gradual down towards the base so that the wiring layer will not have such a steep drop which could cause peeling or cracking harming the lifetime and the performance of the display device.
Regarding Claim 7, as in the combination above, Nishimura teaches wherein the second slit has the ends in the lengthwise direction of the lead wiring lines, each of the ends being provided with the second etch stop layer on the second inorganic film layer (Fig. 7). 
Regarding Claim 8, Nishimura also teaches wherein a side face of the second slit and a side face of the second etch stop layer coincide at the ends, of the second slit, provided with the second etch stop layer (Fig. 7). 
Regarding Claim 14, Kajiyama and Nishimura both teach wherein the slit forms a folding portion (120), and the lead wiring lines (116) are covered with a second resin layer (106 and 132, respectively; Fig. 6-20 and Fig. 5-7, respectively).
Regarding Claim 16, as in the combination above, Nishimura teaches wherein the first etch stop layer is formed of the same layer as the semiconductor layer (82) included in the active elements (¶ 0046) and Kajiyama teaches the first etch stop layer is shaped into a plurality of islands, and each of the islands of the first etch stop layer makes contact with a different one of the lead wiring lines (Fig. 15-16; ¶ 0092).
Regarding Claim 18, as in the combination above, Nishimura teaches wherein the first etch stop layer is formed of a metallic material (¶ 0046) and Kajiyama teaches the first etch stop layer is shaped into a plurality of islands, and each of the islands of the first etch stop layer makes contact with a different one of the lead wiring lines (Fig. 15-16; ¶ 0092).
Regarding Claim 19, Kajiyama teaches wherein the slit is formed across opposing ends, of the substrate, in a direction orthogonal to the lengthwise direction of the lead wiring lines, and the first etch stop layer is formed inward of the opposing ends (Fig. 15-16).

Allowable Subject Matter
Claim 9-13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art is silent with regards to teaching a fourth slit formed in a fourth inorganic film layer such that the third slit has ends in the lengthwise direction of the lead wiring lines, at least one of the ends being provided with a third etch stop layer on the third inorganic film layer, and a width, of the fourth slit, in the lengthwise direction of the lead wiring lines is greater than the width, of the third slit, in the lengthwise direction of the lead wiring lines. 

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art is silent with regards to teaching that the island of the first etch stop layer makes contact with different two or more of the lead wiring lines.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art is silent with regards to teaching that at least one of the islands of the first etch stop layer makes contact with different two or more of the lead wiring lines.

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Nishimura (U.S. Patent Pub. No. 2018/0138431) a similar display device comprising a plurality of inorganic film layers formed on the substrate, the inorganic film layers including at least a first inorganic film layer and a second inorganic film layer above the first inorganic film layer; and a slit formed in the frame area and between the display area and the terminals, the slit being formed in the inorganic film layers, wherein the slit includes a first slit formed in the first inorganic film layer and a second slit formed in the second inorganic film layer, the first slit has ends in a lengthwise direction of the lead wiring lines, at least one of the ends being provided with a first etch stop layer on the first inorganic film, and a width, of the second slit, in the lengthwise direction of the lead wiring lines is greater than a width, of the first slit, in the lengthwise direction of the lead wiring lines.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 18, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894